       Case 1:20-cr-00188-SHR Document 3 Filed 08/10/20 Page 1 of 27




                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA             :   NO. 1:20-CR-
                                     :
           v.                        :   (JUDGE                        )
                                     :
STEFEN KNOCHE,                       :   (electronically filed)
        Defendant.                   :

                          PLEA AGREEMENT

     The following Plea Agreement is entered by the United States

Attorney for the Middle District of Pennsylvania and the above-

captioned defendant. Any reference to the United States or to the

Government in this Agreement shall mean the Office of the United

States Attorney for the Middle District of Pennsylvania.

A. Violation(s), Penalties, and Dismissal of Other Counts

   1. Waiver of Indictment/Plea of Guilty. The defendant agrees to

       waive indictment by a grand jury and plead guilty to a felony

       Information, which will be filed against the defendant by the

       United States Attorney for the Middle District of Pennsylvania.

       That Information will charge the defendant with a violation of

       Title 18, United States Code, § 2320, trafficking in counterfeit

       goods. The maximum penalty for that offense is imprisonment

       for a period of 10 years, a fine of $250,000, a maximum term of
Case 1:20-cr-00188-SHR Document 3 Filed 08/10/20 Page 2 of 27




supervised release of 3 years, to be determined by the court,

which shall be served at the conclusion of and in addition to any

term of imprisonment, the costs of prosecution, denial of certain

federal benefits, and an assessment in the amount of $100. At

the time the guilty plea is entered, the defendant shall admit to

the court that the defendant is, in fact, guilty of the offense(s)

charged in the Information. The defendant agrees that the

United States may, at its sole election, reinstate any dismissed

charges or seek additional charges in the event that any guilty

plea entered or sentence imposed pursuant to this Agreement is

subsequently vacated, set aside, or invalidated by any court.

The defendant further agrees to waive any defenses to

reinstatement of those charges, or the filing of additional

charges, based upon laches, the assertion of speedy trial rights,

any applicable statute of limitations, or any other ground. The

calculation of time under the Speedy Trial Act for when trial

must commence is tolled as of the date of the defendant’s

signing of this Plea Agreement.



                             2
      Case 1:20-cr-00188-SHR Document 3 Filed 08/10/20 Page 3 of 27




   2. Term of Supervised Release. The defendant understands the

      court must impose a term of supervised release following any

      sentence of imprisonment exceeding one year, or when required

      by statute. The court may require a term of supervised release

      in any other case. In addition, the defendant understands that

      as a condition of any term of supervised release or probation,

      the court must order that the defendant cooperate in the

      collection of a DNA sample if the collection of a sample is so

      authorized by law.

   3. No Further Prosecution, Except Tax Charges. The United

      States Attorney’s Office for the Middle District of Pennsylvania

      agrees that it will not bring any other criminal charges against

      the defendant directly arising out of the defendant’s

      involvement in the offense(s) described above. However,

      nothing in this Agreement will limit prosecution for criminal tax

      charges, if any, arising out of those offenses.

B. Fines and Assessments

   4. Fine. The defendant understands that the court may impose a

      fine pursuant to the Sentencing Reform Act of 1984. The willful
                                   3
   Case 1:20-cr-00188-SHR Document 3 Filed 08/10/20 Page 4 of 27




   failure to pay any fine imposed by the court, in full, may be

   considered a breach of this Plea Agreement. Further, the

   defendant acknowledges that willful failure to pay the fine may

   subject the defendant to additional criminal violations and civil

   penalties pursuant to Title 18, United States Code, § 3611, et

   seq.

5. Alternative Fine. The defendant understands that under the

   alternative fine section of Title 18, United States Code, § 3571,

   the maximum fine quoted above may be increased if the court

   finds that any person derived pecuniary gain or suffered

   pecuniary loss from the offense and that the maximum fine to

   be imposed, if the court elects to proceed in this fashion, could

   be twice the amount of the gross gain or twice the amount of the

   gross loss resulting from the offense.

6. Inmate Financial Responsibility Program. If the court orders a

   fine or restitution as part of the defendant’s sentence, and the

   sentence includes a term of imprisonment, the defendant agrees

   to voluntarily enter the United States Bureau of Prisons-

   administered program known as the Inmate Financial
                                4
   Case 1:20-cr-00188-SHR Document 3 Filed 08/10/20 Page 5 of 27




   Responsibility Program, through which the Bureau of Prisons

   will collect up to 50% of the defendant’s prison salary, and up to

   50% of the balance of the defendant’s inmate account, and apply

   that amount on the defendant’s behalf to the payment of the

   outstanding fine and restitution orders.

7. Special Assessment. The defendant understands that the court

   will impose a special assessment of $100, pursuant to the

   provisions of Title 18, United States Code, § 3013. No later

   than the date of sentencing, the defendant or defendant’s

   counsel shall mail a check in payment of the special assessment

   directly to the Clerk, United States District Court, Middle

   District of Pennsylvania. If the defendant intentionally fails to

   make this payment, that failure may be treated as a breach of

   this Plea Agreement and may result in further prosecution, the

   filing of additional criminal charges, or a contempt citation.

8. Collection of Financial Obligations. In order to facilitate the

   collection of financial obligations imposed in connection with

   this case, the defendant consents and agrees:



                                5
Case 1:20-cr-00188-SHR Document 3 Filed 08/10/20 Page 6 of 27




a. to fully disclose all assets in which the defendant has an

     interest or over which the defendant has control, directly or

     indirectly, including those held by a spouse, nominee, or

     other third party;

b. to submit to interviews by the Government regarding the

     defendant’s financial status;

c.   to submit a complete, accurate, and truthful financial

     statement, on the form provided by the Government, to the

     United States Attorney’s Office no later than 14 days

     following entry of the guilty plea;

d. whether represented by counsel or not, to consent to contact

     by and communication with the Government, and to waive

     any prohibition against communication with a represented

     party by the Government regarding the defendant’s

     financial status;

e.   to authorize the Government to obtain the defendant’s

     credit reports in order to evaluate the defendant’s ability to

     satisfy any financial obligations imposed by the court; and



                              6
      Case 1:20-cr-00188-SHR Document 3 Filed 08/10/20 Page 7 of 27




       f.   to submit any financial information requested by the

            Probation Office as directed, and to the sharing of financial

            information between the Government and the Probation

            Office.

C. Sentencing Guidelines Calculation

   9. Determination of Sentencing Guidelines. The defendant and

       counsel for both parties agree that the United States Sentencing

       Commission Guidelines, which took effect on November 1, 1987,

       and its amendments, as interpreted by United States v. Booker,

       543 U.S. 220 (2005), will apply to the offense or offenses to

       which the defendant is pleading guilty. The defendant further

       agrees that any legal and factual issues relating to the

       application of the Federal Sentencing Guidelines to the

       defendant’s conduct, including facts to support any specific

       offense characteristic or other enhancement or adjustment and

       the appropriate sentence within the statutory maximums

       provided for by law, will be determined by the court after

       briefing, a pre-sentence hearing, and/or a sentencing hearing.



                                    7
   Case 1:20-cr-00188-SHR Document 3 Filed 08/10/20 Page 8 of 27




10. Acceptance of Responsibility–Three Levels. If the defendant

   can adequately demonstrate recognition and affirmative

   acceptance of responsibility to the Government as required by

   the Sentencing Guidelines, the Government will recommend

   that the defendant receive a three-level reduction in the

   defendant’s offense level for acceptance of responsibility. The

   third level, if applicable, shall be within the discretion of the

   Government under U.S.S.G. § 3E1.1. The failure of the court to

   find that the defendant is entitled to a reduction shall not be a

   basis to void this Plea Agreement.

11. Specific Sentencing Guidelines Recommendations. With respect

   to the application of the Sentencing Guidelines to the

   defendant’s conduct, the parties agree to recommend that the

   enhancement at U.S.S.G. 2B5.3(b)(6) does not apply in this case.

   Each party reserves the right to make whatever remaining

   arguments it deems appropriate with regard to application of

   the United States Sentencing Commission Guidelines to the

   defendant’s conduct. The defendant understands this

   recommendation is not binding upon either the court or the
                                8
      Case 1:20-cr-00188-SHR Document 3 Filed 08/10/20 Page 9 of 27




      United States Probation Office, which may make different

      findings as to the application of the Sentencing Guidelines to

      the defendant’s conduct. The defendant further understands

      that the United States will provide the court and the United

      States Probation Office all information in its possession that it

      deems relevant to the application of the Sentencing Guidelines

      to the defendant’s conduct.

D. Sentencing Recommendation

   12. Appropriate Sentence Recommendation. At the time of

      sentencing, the United States may make a recommendation

      that it considers appropriate based upon the nature and

      circumstances of the case and the defendant’s participation in

      the offense, and specifically reserves the right to recommend a

      sentence up to and including the maximum sentence of

      imprisonment and fine allowable, together with the cost of

      prosecution.

   13. Destruction Order/Waivers. The defendant further agrees,

      should the United States deem it appropriate, to the destruction

      of the items seized during the course of the investigation. The
                                    9
Case 1:20-cr-00188-SHR Document 3 Filed 08/10/20 Page 10 of 27




 defendant agrees that the items may be destroyed by the

 investigative agency with or without a court order authorizing

 the destruction of the items seized. If the United States

 determines that a destruction order should be obtained, the

 defendant and defendant’s counsel hereby concur in a motion for

 such an order. The defendant further agrees to waive all

 interest in the assets in any administrative or judicial forfeiture

 proceeding, whether criminal or civil, state or federal. The

 defendant consents and waives all rights to compliance by the

 United States with any applicable deadlines under 18 U.S.C. §

 983(a). Any related administrative claim filed by the defendant

 is hereby withdrawn. The defendant agrees to consent to the

 entry of orders of forfeiture for such property and waives the

 requirements of Federal Rules of Criminal Procedure 32.2 and

 43(a) regarding notice of the forfeiture in the charging

 instrument, announcement of the forfeiture at sentencing, and

 incorporation of forfeiture in the judgment.




                             10
      Case 1:20-cr-00188-SHR Document 3 Filed 08/10/20 Page 11 of 27




E. Victims’ Rights and Restitution

   14. Victims’ Rights. The defendant understands that pursuant to

       the Victim and Witness Protection Act, the Crime Victims’

       Rights Act, the Justice for All Act, and the regulations

       promulgated under those Acts by the Attorney General of the

       United States, crime victims have the following rights:

       a. The right to be reasonably protected from the accused;

       b. The right to reasonable, accurate, and timely notice of any

            public court proceeding or any parole proceeding involving

            the crime, or of any release or escape of the accused;

       c.   The right not to be excluded from any such public court

            proceeding, unless the court, after receiving clear and

            convincing evidence, determines that testimony by the

            victim would be altered materially if the victim heard other

            testimony at that proceeding;

       d. The right to be reasonably heard at any public hearing in

            the district court involving release, plea, sentencing, or any

            parole proceeding. The defendant understands that the

            victim’s comments and recommendations at any of these
                                    11
Case 1:20-cr-00188-SHR Document 3 Filed 08/10/20 Page 12 of 27




      proceedings may be different than those of the parties to

      this Agreement;

 e.   The reasonable right to confer with the attorney for the

      Government in the case. The defendant understands that

      the victim’s opinions and recommendations given to the

      attorney for the Government may be different than those

      presented by the United States as a consequence of this

      Agreement;

 f.   The right to full and timely restitution as provided for by

      law. The attorney for the Government is required to “fully

      advocate the rights of victims on the issue of restitution

      unless such advocacy would unduly prolong or complicate

      the sentencing proceeding,” and the court is authorized to

      order restitution by the defendant including, but not limited

      to, restitution for property loss, economic loss, personal

      injury, or death;

 g. The right to proceedings free from unreasonable delay; and

 h. The right to be treated with fairness and with respect for

      the victim’s dignity and privacy.
                              12
  Case 1:20-cr-00188-SHR Document 3 Filed 08/10/20 Page 13 of 27




15. Restitution. The defendant acknowledges that, pursuant to the

   Mandatory Restitution Act of April 24, 1996, Title 18, United

   States Code, § 3663A, the court is required in all instances to

   order full restitution to all victims for the losses those victims

   have suffered as a result of the defendant’s conduct. The

   defendant also agrees that the Government will seek and the

   court may impose an order of restitution as to victims of the

   defendant’s relevant conduct. With respect to the payment of

   restitution, the defendant further agrees that, as part of the

   sentence in this matter, the defendant shall be responsible for

   making payment of restitution in full, unless the defendant can

   demonstrate to the satisfaction of the court that the defendant’s

   economic circumstances do not allow for the payment of full

   restitution in the foreseeable future, in which case the

   defendant will be required to make partial restitution

   payments. In addition to the schedule of payments that may be

   established by the court, the Defendant understands and agrees

   that, pursuant to the Mandatory Victims Restitution Act of

   1996 and the Justice For All Act of 2004, victims of Federal
                                13
Case 1:20-cr-00188-SHR Document 3 Filed 08/10/20 Page 14 of 27




 Crime are entitled to full and timely restitution. As such, these

 payments do not preclude the government from using other

 assets or income of the Defendant to satisfy the restitution

 obligation. The Defendant understands and agrees that the

 United States Attorney’s Office, by and through the Financial

 Litigation Unit, has the obligation and the right to pursue any

 legal means, including but not limited to, submission of the debt

 to the Treasury Offset Program, to collect the full amount of

 restitution owed to the victim(s) in a timely fashion. Although

 the defendant may reserve the right to contest the amount of

 restitution owed, the defendant agrees to take all steps to

 facilitate collection of all restitution, including submitting to

 debtor’s exams as directed by the Government. Towards this

 goal, the defendant agrees to waive any further notice of

 forfeiture and agrees that the United States may, at its sole

 election, elect to pursue civil and/or criminal forfeiture in the

 amount of the victim restitution owed in this case, and the court

 may enter both a restitution order and a forfeiture judgment in

 the amount of any unpaid restitution found by the court to be
                              14
Case 1:20-cr-00188-SHR Document 3 Filed 08/10/20 Page 15 of 27




 due and owing at the time of sentencing in this matter. The

 defendant consents to the filing of any civil complaint or

 superseding information which may be necessary to perfect a

 forfeiture order and further stipulates and agrees that the

 defendant’s guilty plea constitutes an admission to all matters

 legally and factually necessary for entry of a forfeiture order in

 this case. The parties agree that any restitution payments

 obtained by the United States or the victim will be applied by

 the United States to reduce both the restitution obligation in

 this case and the amount of the outstanding forfeiture order

 entered by the court. The parties further agree that the

 Government will recommend that any assets recovered through

 forfeiture proceedings be remitted to crime victims to reduce the

 defendant’s restitution obligation in this case. The defendant

 acknowledges that the making of any payments does not

 preclude the Government from using other assets or income of

 the defendant to satisfy the restitution obligations. The

 defendant understands that the amount of restitution

 calculated for purposes of Chapter 5 of the Sentencing
                             15
      Case 1:20-cr-00188-SHR Document 3 Filed 08/10/20 Page 16 of 27




       Guidelines might be different from the amount of loss calculated

       for purposes of Chapter 2 of the Sentencing Guidelines.

   16. Full Restitution by Schedule. The defendant agrees to make

       full restitution in accordance with a schedule to be determined

       by the court.

F. Information Provided to Court and Probation Office

   17. Background Information for Probation Office. The defendant

       understands that the United States will provide to the United

       States Probation Office all information in its possession that the

       United States deems relevant regarding the defendant’s

       background, character, cooperation, if any, and involvement in

       this or other offenses.

   18. Objections to Pre-Sentence Report. The defendant understands

       that pursuant to the United States District Court for the Middle

       District of Pennsylvania “Policy for Guideline Sentencing” both

       the United States and defendant must communicate to the

       Probation Officer within 14 days after disclosure of the pre-

       sentence report any objections they may have as to material

       information, sentencing classifications, sentencing guideline
                                   16
  Case 1:20-cr-00188-SHR Document 3 Filed 08/10/20 Page 17 of 27




   ranges, and policy statements contained in or omitted from the

   report. The defendant agrees to meet with the United States at

   least five days prior to sentencing in a good faith attempt to

   resolve any substantive differences. If any issues remain

   unresolved, they shall be communicated to the Probation Officer

   for inclusion in an addendum to the pre-sentence report. The

   defendant agrees that unresolved substantive objections will be

   decided by the court after briefing, or a pre-sentence hearing, or

   at the sentencing hearing where the standard or proof will be a

   preponderance of the evidence, and the Federal Rules of

   Evidence, other than with respect to privileges, shall not apply

   under Fed. R. Evid. 1101(d)(3), and the court may consider any

   reliable evidence, including hearsay. Objections by the

   defendant to the pre-sentence report or the court’s rulings, will

   not be grounds for withdrawal of a plea of guilty.

19. Relevant Sentencing Information. At the sentencing, the

   United States will be permitted to bring to the court’s attention,

   and the court will be permitted to consider, all relevant

   information about the defendant’s background, character and
                               17
     Case 1:20-cr-00188-SHR Document 3 Filed 08/10/20 Page 18 of 27




      conduct, including the conduct that is the subject of the charges

      that the United States has agreed to dismiss, and the nature

      and extent of the defendant’s cooperation, if any. The United

      States will be entitled to bring to the court’s attention and the

      court will be entitled to consider any failure by the defendant to

      fulfill any obligation under this Agreement.

   20. Non-Limitation on Government’s Response. Nothing in this

      Agreement shall restrict or limit the nature or content of the

      United States’ motions or responses to any motions filed on

      behalf of the defendant. Nor does this Agreement in any way

      restrict the government in responding to any request by the

      court for briefing, argument or presentation of evidence

      regarding the application of Sentencing Guidelines to the

      defendant’s conduct, including but not limited to, requests for

      information concerning possible sentencing departures.

G. Court Not Bound by Plea Agreement

   21. Court Not Bound by Terms. The defendant understands that

      the court is not a party to and is not bound by this Agreement,

      or any recommendations made by the parties. Thus, the court is
                                  18
      Case 1:20-cr-00188-SHR Document 3 Filed 08/10/20 Page 19 of 27




       free to impose upon the defendant any sentence up to and

       including the maximum sentence of imprisonment for 10 years,

       a fine of $250,000, a maximum term of supervised release of up

       to 3 years, which shall be served at the conclusion of and in

       addition to any term of imprisonment, the costs of prosecution,

       denial of certain federal benefits, and assessments totaling

       $100.

   22. No Withdrawal of Plea Based on Sentence or Recommendations.

       If the court imposes a sentence with which the defendant is

       dissatisfied, the defendant will not be permitted to withdraw

       any guilty plea for that reason alone, nor will the defendant be

       permitted to withdraw any pleas should the court decline to

       follow any recommendations by any of the parties to this

       Agreement.

H. Breach of Plea Agreement by Defendant

   23. Breach of Agreement. In the event the United States believes

       the defendant has failed to fulfill any obligations under this

       Agreement, then the United States shall, in its discretion, have

       the option of petitioning the court to be relieved of its
                                    19
  Case 1:20-cr-00188-SHR Document 3 Filed 08/10/20 Page 20 of 27




   obligations. Whether the defendant has completely fulfilled all

   of the obligations under this Agreement shall be determined by

   the court in an appropriate proceeding during which any

   disclosures and documents provided by the defendant shall be

   admissible, and during which the United States shall be

   required to establish any breach by a preponderance of the

   evidence. In order to establish any breach by the defendant, the

   United States is entitled to rely on statements and evidence

   given by the defendant during the cooperation phase of this

   Agreement, if any.

24. Remedies for Breach. The defendant and the United States

   agree that in the event the court concludes that the defendant

   has breached the Agreement:

   a. The defendant will not be permitted to withdraw any guilty

       plea tendered under this Agreement and agrees not to

       petition for withdrawal of any guilty plea;

   b. The United States will be free to make any

       recommendations to the court regarding sentencing in this

       case;
                               20
  Case 1:20-cr-00188-SHR Document 3 Filed 08/10/20 Page 21 of 27




   c.   Any evidence or statements made by the defendant during

        the cooperation phase of this Agreement, if any, will be

        admissible at any trials or sentencings;

   d. The United States will be free to bring any other charges it

        has against the defendant, including any charges originally

        brought against the defendant or which may have been

        under investigation at the time of the plea. The defendant

        waives and hereby agrees not to raise any defense to the

        reinstatement of these charges based upon collateral

        estoppel, Double Jeopardy, or other similar grounds.

25. Violation of Law While Plea or Sentence Pending. The

   defendant understands that it is a condition of this Plea

   Agreement that the defendant refrain from any further

   violations of state, local, or federal law while awaiting plea and

   sentencing under this Agreement. The defendant acknowledges

   and agrees that if the government receives information that the

   defendant has committed new crimes while awaiting plea or

   sentencing in this case, the government may petition the court

   and, if the court finds by a preponderance of the evidence that
                               21
       Case 1:20-cr-00188-SHR Document 3 Filed 08/10/20 Page 22 of 27




        the defendant has committed any other criminal offense while

        awaiting plea or sentencing, the Government shall be free at its

        sole election to either: (a) withdraw from this Agreement; or (b)

        make any sentencing recommendations to the court that it

        deems appropriate. The defendant further understands and

        agrees that, if the court finds that the defendant has committed

        any other offense while awaiting plea or sentencing, the

        defendant will not be permitted to withdraw any guilty pleas

        tendered pursuant to this Plea Agreement, and the government

        will be permitted to bring any additional charges that it may

        have against the defendant.

I.   Deportation

     26. Deportation/Removal from the United States. The defendant

        understands that, if defendant is not a United States citizen,

        deportation/removal from the United States is a possible

        consequence of this plea. The defendant further agrees that

        this matter has been discussed with counsel who has explained

        the immigration consequences of this plea. Defendant still

        desires to enter into this plea after having been so advised.
                                    22
     Case 1:20-cr-00188-SHR Document 3 Filed 08/10/20 Page 23 of 27




J. Appeal Waiver

   27. Conditional Appeal Waiver. The defendant is aware that Title

      28, United States Code, § 1291 affords a defendant the right to

      appeal a judgment of conviction and sentence; and that Title 18,

      United States Code, § 3742(a) affords a defendant the right to

      appeal the sentence imposed. Acknowledging all of this, the

      defendant knowingly waives the right to appeal the conviction

      and sentence, on the express condition that the Court impose a

      sentence within or below the Guidelines imprisonment range

      determined by the court.

       This conditional waiver includes any and all possible grounds

       for appeal, whether constitutional or non-constitutional,

       including, but not limited to, the manner in which that

       sentence was determined in light of United States v. Booker,

       543 U.S. 220 (2005). The defendant further acknowledges that

       this conditional appeal waiver is binding only upon the

       defendant and that the United States retains its right to appeal

       in this case.



                                  23
      Case 1:20-cr-00188-SHR Document 3 Filed 08/10/20 Page 24 of 27




K. Other Provisions

   28. Agreement Not Binding on Other Agencies. Nothing in this

       Agreement shall bind any other United States Attorney’s Office,

       state prosecutor’s office, or federal, state or local law

       enforcement agency.

   29. No Civil Claims or Suits. The defendant agrees not to pursue or

       initiate any civil claims or suits against the United States of

       America, its agencies or employees, whether or not presently

       known to the defendant, arising out of the investigation,

       prosecution or cooperation, if any, covered by this Agreement,

       including but not limited to any claims for attorney’s fees and

       other litigation expenses arising out of the investigation and

       prosecution of this matter. By the defendant’s guilty plea in

       this matter the defendant further acknowledges that the

       Government’s position in this litigation was taken in good faith,

       had a substantial basis in law and fact and was not vexatious.

   30. Plea Agreement Serves Ends of Justice. The United States is

       entering into this Plea Agreement with the defendant because

       this disposition of the matter fairly and adequately addresses
                                    24
  Case 1:20-cr-00188-SHR Document 3 Filed 08/10/20 Page 25 of 27




   the gravity of the series of offenses from which the charges are

   drawn, as well as the defendant’s role in such offenses, thereby

   serving the ends of justice.

31. Merger of All Prior Negotiations. This document states the

   complete and only Plea Agreement between the United States

   Attorney for the Middle District of Pennsylvania and the

   defendant in this case, and is binding only on the parties to this

   Agreement and supersedes all prior understandings or plea

   offers, whether written or oral. This agreement cannot be

   modified other than in writing that is signed by all parties or on

   the record in court. No other promises or inducements have

   been or will be made to the defendant in connection with this

   case, nor have any predictions or threats been made in

   connection with this plea. Pursuant to Rule 11 of the Federal

   Rules of Criminal Procedure, the defendant certifies that the

   defendant’s plea is knowing and voluntary, and is not the result

   of force or threats or promises apart from those promises set

   forth in this written Plea Agreement.



                               25
  Case 1:20-cr-00188-SHR Document 3 Filed 08/10/20 Page 26 of 27




32. Defendant is Satisfied with Assistance of Counsel. The

   Defendant agrees that the defendant has discussed this case

   and this plea agreement in detail with the defendant’s attorney

   who has advised the defendant of the defendant’s Constitutional

   and other trial and appeal rights, the nature of the charges, the

   elements of the offenses the United States would have to prove

   at trial, the evidence the United States would present at such

   trial, possible defenses, the advisory Sentencing Guidelines and

   other aspects of sentencing, potential losses of civil rights and

   privileges, and other potential consequences of pleading guilty

   in this case. The defendant agrees that the defendant is

   satisfied with the legal services and advice provided to the

   defendant by the defendant’s attorney.

33. Deadline for Acceptance of Plea Agreement. The original of this

   Agreement must be signed by the defendant and defense

   counsel and received by the United States Attorney’s Office on

   or before 5:00 p.m., Friday, January 24, 2020, otherwise the

   offer may, in the sole discretion of the Government, be deemed

   withdrawn.
                               26
      Case 1:20-cr-00188-SHR Document 3 Filed 08/10/20 Page 27 of 27




8/10/2020                              /s/ James T. Clancy
